Citation Nr: 0407351	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  He served in Vietnam and was wounded in 
action.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

The Board notes that the veteran raised a claim of service 
connection for a right knee disorder, claimed as secondary to 
his service-connected left knee disability, in his June 2002 
substantive appeal as to the two issues listed above.  The 
record shows that the RO issued a deferred rating decision in 
August 2002.  It does not appear that any additional action 
has been taken since issuance of the August 2002 deferred 
rating.  This claim is accordingly not on appeal and is 
referred to the RO for further appropriate action.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand is necessary.



Reasons for remand

Additional evidentiary development

The veteran contends that due to an altered gait caused by 
his service-connected left knee disability he developed 
arthritis in his left hip and low back.  

During a 2001 VA physical examination, it was noted that the 
veteran had pain in his left knee and that he walked with a 
limp.  The examiner reported that the veteran had some 
limitation of motion of the spine with reported pain on 
motion.  The examiner indicated that the veteran's left hip 
looked normal and showed no signs of deformity, swelling, 
tenderness or incomplete range of motion.  It was reported 
that X-rays of lumbosacral spine, pelvis, and left hip were 
normal.  No diagnosis for the low back or left hip was 
reported on this examination.

The RO denied the veteran's claim of entitlement to service 
connection for the low back and left knee disorders 
essentially on the basis that the veteran did not have 
current disabilities of the back and left hip.  In support of 
this decision, the RO cited to Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

In support of his claim, the veteran submitted an April 
2002,statement from his private physician, J. A. M., M.D. 
which offered the following opinion:  "The [veteran] is 
suffering low lumbar back pain and left hip pain.  This is 
probably osteoarthritic in nature being caused by change in 
his gait secondary to his left knee injury."  The veteran 
also submitted the report of a May 2002 MRI of his lumbar 
spine, which disclosed a signal abnormality and degenerative 
changes in the L4-L5 disc consistent with disc degeneration 
and annular tear.

In response to the above, the RO requested a review of the 
veteran's claims folder by the VA physician who conducted the 
May 2001examination.  The claims file review was completed by 
the aforementioned VA physician in July 2002.  He offered the 
following medical opinion:  "After reviewing all the 
materials, it is my opinion that the currently reported left 
hip condition and lower back conditions are not secondary to 
the service-connected left knee condition."

Thus, notwithstanding the apparently normal physical 
examination and X-ray findings from the May 2001 VA 
examination, there is presently a diagnosis of probable 
osteoarthritis of the low back and left hip as reflected in 
Dr. M.'s medical opinion statement of April 2002.  In 
addition, the MRI of May 2002 for the lumbar spine reflects 
abnormal findings, which appear to be at odds with the normal 
X-rays of the spine noted at the time of the 2001 VA exam.  
There is also the obvious conflict in medical opinions.

Given these circumstances, the Board believes the veteran 
should be scheduled for another examination to address 
whether he has a disability of the low back and/or left hip 
and if so whether such disability is related to the service-
connected left knee disability.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2003) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

The Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure 
compliance with the enhanced duty to notify and assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].  As 
part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  In this case, 
the record shows the RO provided the veteran with general 
notice of the statutory and regulatory provisions of the VCAA 
in its supplemental statement of the case (SSOC) furnished to 
him in August 2002; however, the VCAA notice contained in 
this SSOC was nonspecific as to the issues on appeal.

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice failed to specify who was responsible for obtaining 
relevant evidence or information as to the specific claims 
that were subject to the appealed Board decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It is 
clear that providing a claimant with general notice will not 
satisfy the requirements of the VCAA, as interpreted by the 
Court.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
implementing or clarifying law, court 
decisions  and/or VA directives is 
completed.

2.  VBA should make arrangements with an 
appropriate medical facility for the 
veteran to be examined by a physician for 
the purpose of addressing the existence 
and etiology of the low back and left hip 
disorders for which service connection is 
being sought.  The claims file should be 
provided to the examiner for review.  The 
examiner should determine whether the 
veteran has a disability of the low back 
and left hip and if so, render a 
diagnosis or diagnoses.  The examiner 
should render an opinion addressing 
whether it is at least as likely as not 
that any current disability of the low 
back and left hip was caused or 
aggravated by the service-connected left 
knee disability.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  Thereafter, after undertaking any 
other development deemed to be 
appropriate, VBA should readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters addressed by the Board in this 
remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


